ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of --                               )
                                           )
City of Cheyenne, Wyoming,                 )            ASBCA No. 59877
 Board of Public Utilities                 )
                                           )
Under Contract No. F48608-93-D-0159        )

APPEARANCES FOR THE APPELLANT:                          Joseph L. Fuller, Esq.
                                                         Kutak Rock LLP
                                                         Washington, DC

                                                        John H. Ridge, Esq.
                                                         City Attorney's Office
                                                         Cheyenne, WY

APPEARANCES FOR THE GOVERNMENT:                         Lt Col James H. Kennedy III, USAF
                                                         Air Force Chief Trial Attorney
                                                        Christopher S. Cole, Esq.
                                                        Maj Robert P. Watkins IV, USAFR
                                                         Trial Attorneys

                              ORDER OF DISMISSAL

      The dispute has been settled. The appeal is dismissed with prejudice.

      Dated: 6 May 2015
                                                                      ~7
                                                            /       /,,./---7
                                                        /       /         ,         /~.   //
                                               /'
                                                    /··>·~<~~.    4~·· •~/
                                                        / ~c.-----;P// r
                                                                         . t~/~,/'~"--::;y;--
                                                                              l/ ~
                                                                                I
                                                                                     v -
                                                     MARK N. STEMPLER
                                                     Administrative Judge
                                                     Acting Chairman
                                                     Armed Services Board
                                                     of Contract Appeals
      I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA No. 59877, Appeal of City of Cheyenne,
Wyoming, Board of Public Utilities, rendered in conformance with the Board's Charter.

      Dated:



                                                JEFFREY D. GARDIN
                                                Recorder, Armed Services
                                                Board of Contract Appeals




                                            2